Exhibit 10.3

COLLATERAL PLEDGE AGREEMENT

Date: June 10, 2008

 

DEBTOR:   PHOENIX FOOTWEAR GROUP, INC. (the “Debtor”)   5840 El Camino Real,
Suite 106  

Carlsbad, California 92008

Attn: James Riedman

  Telecopier No.:                      SECURED PARTY:  

Wells Fargo Bank, National Association, acting through its Wells Fargo

Business Credit operation division (the “Secured Party”)

  245 S. Los Robles Avenue, Suite 700   Pasadena, California 91101   Attn:
Phoenix Footwear Group Account Executive

1. Security Interest and Collateral. To secure the payment and performance of
the Indebtedness (defined below) which the Debtor may now or at any time
hereafter owe to the Secured Party, the Debtor hereby grants the Secured Party a
security interest (herein called the “Security Interest”) in all of the
following property now or at any time hereafter owned by the Debtor, or in which
the Debtor may now or hereafter have an interest (the “Collateral”): (i) the
issued and outstanding capital stock, equity securities, membership interests or
units, and ownership interests, and rights issued or granted in connection with
the foregoing, of any Person that are now or hereafter owned or held of record
or beneficially by Debtor, including, but not limited to, the interests listed
on Schedule 1 hereto (and the certificates representing such shares, securities
and/or interests); (ii) all other capital stock, equity securities, warrants,
options, membership interests and units, and ownership interests, and rights
issued or granted in connection with the foregoing, issued by any Person now or
hereafter owned or held of record or beneficially by Debtor at any time (and the
certificates or other documents or instruments representing such shares,
securities and/or other interests); and (iii) any and all replacements, products
and proceeds of, and dividends, distributions in property or securities, returns
of capital or other distributions made on or with respect to, any of the
foregoing, together with all rights in connection with such property; provided,
however, that the term “Collateral” shall not include more than 66% of the stock
of any Subsidiary that is a “controlled foreign corporation” as defined in the
United Stated Internal Revenue Code. “Indebtedness” is used herein in its most
comprehensive sense and means any and all advances, debts, obligations and
liabilities of the Debtor to the Secured Party, heretofore, now or hereafter
made, incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement at any time entered into by the Debtor with the Secured Party or
with Wells Fargo Merchant Services, L.L.C., and whether the Debtor may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.

 

Collateral Pledge Agreement

WFBC/Phoenix Footwear (pledge of sub’s)



--------------------------------------------------------------------------------

2. Representations, Warranties and Covenants. The Debtor represents, warrants
and covenants that:

2.1 The Debtor will duly endorse, in blank, each and every instrument
constituting Collateral by signing on said instrument or by signing a separate
document of assignment or transfer, if required by the Secured Party.

2.2 The Debtor is the owner of the Collateral free and clear of all liens,
encumbrances, security interests and restrictions, except the Security Interest
and any restrictive legend appearing on any instrument constituting Collateral.

2.3 The Debtor will keep the Collateral free and clear of all liens,
encumbrances and security interests, except the Security Interest and any
restrictive legend appearing on any instrument constituting Collateral.

2.4 The Debtor will pay, when due, all taxes and other governmental charges
levied or assessed upon or against any Collateral.

2.5 At any time, upon request by the Secured Party, the Debtor will deliver to
the Secured Party all notices, financial statements, reports or other
communications received by the Debtor as an owner or holder of the Collateral.

2.6 The Debtor will upon receipt deliver to the Secured Party in pledge as
additional Collateral all securities distributed on account of the Collateral
such as stock dividends and securities resulting from stock splits,
reorganizations and recapitalizations.

3. Rights of the Secured Party. The Debtor agrees that the Secured Party may at
any time, after the occurrence and during the continuation of an Event of
Default (as defined below) and without notice or demand of any kind, (i) notify
the obligor on or issuer of any Collateral to make payment to the Secured Party
of any amounts due or distributable thereon; (ii) in the Debtor’s name or the
Secured Party’s name enforce collection of any Collateral by suit or otherwise,
or surrender, release or exchange all or any part of it, or compromise, extend
or renew for any period any obligation evidenced by the Collateral;
(iii) receive all proceeds of the Collateral; and (iv) hold any increase or
profits received from the Collateral as additional security for the
Indebtedness, except that any money received from the Collateral shall, at the
Secured Party’s option, be applied in reduction of the Indebtedness, in such
order of application as the Secured Party may determine, or be remitted to the
Debtor.

4. Events of Default. Each of the following occurrences shall constitute an
event of default under this Agreement (herein called “Event of Default”):
(i) the Debtor shall fail to pay any or all of the Indebtedness when due or (if
payable on demand) on demand, or the Debtor shall fail to observe or perform any
covenant or agreement herein binding on it; (ii) any representation or warranty
by the Debtor set forth in this Agreement or made to the Secured Party in any
financial statements or reports submitted to the Secured Party by or on behalf
of the Debtor shall prove materially false or misleading; or (iii) an Event of
Default, as defined in any credit agreement or other instrument or agreement
evidencing or governing any or all of the Indebtedness, shall occur.

 

-2-

Collateral Pledge Agreement

WFBC/Phoenix Footwear (pledge of sub’s)



--------------------------------------------------------------------------------

5. Remedies upon Event of Default. Upon the occurrence of an Event of Default
and at any time thereafter, the Secured Party may exercise any one or more of
the following rights or remedies: (i) declare all unmatured Indebtedness to be
immediately due and payable, and the same shall thereupon be immediately due and
payable, without presentment or other notice or demand; (ii) exercise all voting
and other rights as a holder of the Collateral; (iii) exercise and enforce any
or all rights and remedies available upon default to a secured party under the
Uniform Commercial Code as in effect from time to time in the state of
California, including the right to take control of and to offer and sell the
Collateral privately to purchasers who will agree to take the Collateral for
investment and not with a view to distribution and who will agree to the
imposition of restrictive legends on the certificates representing the
Collateral, and the right to arrange for a sale which would otherwise qualify as
exempt from registration under the Securities Act of 1933; and if notice to the
Debtor of any intended disposition of the Collateral or any other intended
action is required by law in a particular instance, such notice shall be deemed
commercially reasonable if given at least 10 calendar days prior to the date of
intended disposition or other action; or (iv) exercise or enforce any or all
other rights or remedies available to the Secured Party by law or agreement
against the Collateral, against the Debtor or against any other person or
property.

6. Miscellaneous. Any disposition of the Collateral in the manner provided in
Section 5 shall be deemed commercially reasonable. This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party. A waiver
signed by the Secured Party shall be effective only in the specific instance and
for the specific purpose given. Mere delay or failure to act shall not preclude
the exercise or enforcement of any of the Secured Party’s rights or remedies.
All rights and remedies of the Secured Party shall be cumulative and may be
exercised singularly or concurrently, at the Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other. All notices to be
given to the Debtor shall be deemed sufficiently given if delivered or mailed by
registered or certified mail, postage prepaid, or by telecopier to the Debtor at
its address or telecopier number, as the case may be, set forth above or at the
most recent address or telecopier number shown on the Secured Party’s records.
All requests under Section 9-210 of the Uniform Commercial Code (i) shall be
made in a writing signed by a person duly authorized by Debtor, (ii) shall be
personally delivered, sent by registered or certified mail, return receipt
requested, or by overnight courier of national reputation, (iii) shall be deemed
to be sent when received by the Secured Party, and (iv) shall otherwise comply
with the requirements of Section 9-210. The Debtor requests that the Secured
Party respond to all such requests which on their face appear to come from an
authorized individual and releases the Secured Party from any liability for so
responding. The Debtor shall pay Secured Party the maximum amount allowed by law
for responding to such requests. The Secured Party’s duty of care with respect
to

 

-3-

Collateral Pledge Agreement

WFBC/Phoenix Footwear (pledge of sub’s)



--------------------------------------------------------------------------------

Collateral in its possession (as imposed by law) shall be deemed fulfilled if
the Secured Party exercises reasonable care in physically safekeeping such
Collateral or, in the case of Collateral in the custody or possession of a
bailee or other third person, exercises reasonable care in the selection of the
bailee or other third person, and the Secured Party need not otherwise preserve,
protect, insure or care for any Collateral. The Secured Party shall not be
obligated to preserve any rights the Debtor may have against prior parties, to
exercise at all or in any particular manner any voting rights which may be
available with respect to any Collateral, to realize on the Collateral at all or
in any particular manner or order, or to apply any cash proceeds of Collateral
in any particular order of application. The Debtor will reimburse the Secured
Party for all expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Secured Party in the protection, defense or enforcement of the
Security Interest, including expenses incurred in any litigation or bankruptcy
or insolvency proceedings. This Agreement shall be binding upon and inure to the
benefit of the Debtor and the Secured Party and their respective heirs,
representatives, successors and assigns and shall take effect when signed by the
Debtor and delivered to the Secured Party, and the Debtor waives notice of the
Secured Party’s acceptance hereof. If any provision or application of this
Agreement is held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect other provisions or applications which can be
given effect, and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Indebtedness. If this Agreement is
signed by more than one person as the Debtor, the term “Debtor” shall refer to
each of them separately and to both or all of them jointly; all such persons
shall be bound both severally and jointly with the other(s); and the
Indebtedness shall include all debts, liabilities and obligations owed to the
Secured Party by any Debtor solely or by both or several or all Debtors jointly
or jointly and severally, and all property described in Section 1 shall be
included as part Collateral, whether it is owned jointly by both or all Debtors
or is owned in whole or in part by one (or more) of them. This Agreement shall
be governed by the internal laws (other than conflict laws) of the state of
California and, unless the context otherwise requires, all terms used herein
which are defined in Articles 1 and 9 of the Uniform Commercial Code, as in
effect in California, shall have the meanings therein stated. Each party
consents to the personal jurisdiction of the state and federal courts located in
the State of California in connection with any controversy related to this
Agreement, waives any argument that venue in any such forum is not convenient,
and agrees that any litigation initiated by any of them in connection with this
Agreement may be venued in either the state and federal courts located in Los
Angeles County, California.

7. Arbitration

7.1 Arbitration. The parties hereto agree, upon demand by any party (or by
Secured Party, who shall be considered a “party” for purposes of this
Section 7), to submit to binding arbitration all claims, disputes and
controversies between or among them (and their respective employees, officers,
directors, attorneys, and other agents), whether in tort, contract or otherwise
arising out of or relating to in any way the Indebtedness which are the subject
of this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination.

 

-4-

Collateral Pledge Agreement

WFBC/ Phoenix Footwear (pledge of sub’s)



--------------------------------------------------------------------------------

7.2 Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

7.3 No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party (if not otherwise
restricted by the terms and conditions of this Agreement) to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

7.4 Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s

 

-5-

Collateral Pledge Agreement

WFBC/Phoenix Footwear (pledge of sub’s)



--------------------------------------------------------------------------------

discretion) any pre-hearing motions which are similar to motions to dismiss for
failure to state a claim or motions for summary adjudication. The arbitrator
shall resolve all disputes in accordance with the substantive law of California
and may grant any remedy or relief that a court of such state could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award. The arbitrator shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the California Rules of Civil Procedure or
other applicable law. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

7.5 Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.

7.6 Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.

7.7 Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

7.8 Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

 

-6-

Collateral Pledge Agreement

WFBC/Phoenix Footwear (pledge of sub’s)



--------------------------------------------------------------------------------

7.9 Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

[Signature on next page]

 

-7-

Collateral Pledge Agreement

WFBC/Phoenix Footwear (pledge of sub’s)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Collateral Pledge Agreement has been duly executed by
the Debtor as of the date first written above.

 

PHOENIX FOOTWEAR GROUP, INC. By  

 

Print Name:  

 

Title:  

 

 

S-1

Collateral Pledge Agreement

WFBC/Phoenix Footwear (pledge of sub’s)



--------------------------------------------------------------------------------

SCHEDULE 1

 

Pledgor/Debtor

 

Name of Entity

 

Identity of

Pledged Equity

 

Percentage

of

Ownership

 

Certificate

Representing

Such Securities

Phoenix Footwear Group, Inc.

  Penobscot Shoe Company   Common Stock   100%   No. 7212

Phoenix Footwear Group, Inc.

  H.S. Trask & Co.   Common Stock   100%   No. 2

Phoenix Footwear Group, Inc.

  Phoenix Delaware Acquisition, Inc.   Common Stock   100%   No. 1

Phoenix Footwear Group, Inc.

  Chambers Belt Company   Common Stock   100%   No. 1

Phoenix Footwear Group, Inc.

  PXG Canada, Inc.   Common Stock   66%   No. 2

 

1

Collateral Pledge Agreement

WFBC/Phoenix Footwear (pledge of sub’s)